Name: 82/468/EEC: Commission Decision of 1 July 1982 approving the programme of measures submitted by the Italian Government for 1982 for the restructuring of the system for agricultural surveys in Italye (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-07-20

 Avis juridique important|31982D046882/468/EEC: Commission Decision of 1 July 1982 approving the programme of measures submitted by the Italian Government for 1982 for the restructuring of the system for agricultural surveys in Italye (Only the Italian text is authentic) Official Journal L 211 , 20/07/1982 P. 0039 - 0039*****COMMISSION DECISION of 1 July 1982 approving the programme of measures submitted by the Italian Government for 1982 for the restructuring of the system for agricultural surveys in Italy (Only the Italian text is authentic) (82/468/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 81/518/EEC of 6 July 1981 on the restructuring of the system for agricultural surveys in Italy (1), and in particular Article 4 (3) thereof, Whereas, as required by Article 4 (1) of Decision 81/518/EEC, the Italian Government has submitted the annual programme of measures planned for 1982; Whereas the Italian Government has also supplied the additional information requested by the Commission, pursuant to Article 4 (3) of the said Decision; Whereas the programme submitted is such as to organize in Italy a system of surveys on agricultural matters which will satisfy Community requirements; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The programme of measures for the restructuring of the system for agricultural surveys in Italy submitted by the Italian Government for 1982 is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 1 July 1982. For the Commission Richard BURKE Member of the Commission (1) OJ No L 195, 18. 7. 1981, p. 48.